Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 16/055,438 in response to a Request for Continued Examination filed 01/11/2020; the original application was filed on 08/06/2018. Claims 1 - 20 are currently pending and have been considered below. Claims 1 and 11 are an independent claim.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/11/2021 has been entered.
Response to Arguments
Applicants’ arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHAN et al. (US 2019/0121410 A1) in view of Shen et al. (US 2012/0278654 A1). 

Regarding claims 1 and 11, a system comprising: 
a secured area, [Figures 1A and 1B, wherein the figures show a secured network area], 
a control panel, [Figure 1B, Ref # 107, wherein A user or administrator may access management server 104 locally or remotely using a terminal such as device 107 or 108, (Paragraph 40)], 
a wireless access point, [Figure 1B, Ref # 102, network device 102], that connects to the Internet, [network device 102 connects to the internet using interface 115, 116, 117, 118], and connects the control panel via a first wireless communication connection, [Network device 102 connects to control panel “device 107” through interface 115, 116, 117], the first communication connection allowing the control panel to communicate through the wireless access point to the internet, [network device 102 “access point” connected to control panel 107 are connected to the internet through WAN interface 117, (Paragraph 49
and a connection reliability module, [Figure 1B, Ref # 105, wherein power controller represents the connection reliability], connected to the wireless access point, via a second wireless communication connection, [Power controller 105 establishes a data connection with network device 102 via WAN interface 125 and LAN interface 118 respectively, (Paragraph 68)], that is different than the first wireless communication connection, [Figure 1B, first connection through WAN interface 117 is different than second connection through WAN interface 125], and connected to a power source that provides power through the connection reliability module to the wireless access point, [Power controller 105 is connected to power outlet 106, which supplies power to power controller 105 from the mains electricity, Power controller 105 supplies power to network device 102 via a power connection provided by power cable 128, (Paragraph 68)],
the control panel transmits a first signal to the connection reliability module, [it is beneficial for the user or administrator communicate with power controller 105 via a SMS message, (Paragraph 74)], via a third wireless communication connection that is different than the first and second wireless communication connections, [SMS is a third wireless connection different than first and second communications, (Paragraph 74)], and wherein, responsive to receiving the first signal, the connection reliability module power cycles, by interrupting a power signal between the power source and the wireless access point, [If a user or administrator wishes to restart network device 102 and/or one or more electronics 129 from a remote location, the user or administrator sends an instruction to power controller 105 for restarting the one or more electronics 129. Power controller 105 then stops supplying power to network device 102 and/or the one or more connected electronics 129, and then again resumes supplying power to network device 102 and/or the one or more connected electronics 129, (Paragraph 72)],
Chan et al fails to explicitly teach that the control panel detects a fault on the first wireless communication connection,
Shen et al. teaches that when an access point fails-over due to a failed cable modem, the access point may send a message to management application 135 of wireless network management 130, (Shen et al., Paragraph 25),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the control panel detects a fault on the first (Shen et al., Paragraph 25), in order to provide improved web service maintenance and repair, (Shen et al., Paragraph 4).

Regarding claim 2, the system of claim 1 further comprising a central monitoring station located outside the secured area, [Shen et al., Figure 1, Ref # 135].

Regarding claims 3 and 13, the system wherein the control panel detects the fault on the first wireless communication connection responsive to the control panel failing to communicate with the central monitoring station, the wireless access point, or the Internet, [if WAN connections established by network device 102 to interconnected networks 103 fail or are disconnected, (Paragraph 71)].

Regarding claims 4 and 14, the system wherein the control panel transmits a notification message indicative of the fault on the first wireless communication connection to at least one of the central monitoring station, an end user of the control panel, or a technician assigned to the control panel, [when power controller 105 determines network device 102 is disconnected from interconnected networks 103, and power controller 105 is unable to send messages to the user or administrator through network device 102, power controller 105 sends a SMS message to the user or administrator before restarting network device 102, (Paragraph 73)].

Regarding claims 5 and 15, the system wherein the connection reliability module power cycles the wireless access point a predetermined number of times, [if a condition for restarting is time, the restarting in step 203 is performed periodically, or at a predefined time, (Paragraph 48)].

Regarding claims 6 and 16, the system wherein the connection reliability module power cycles the wireless access point after a duration of the fault is greater than a predetermined period of time, [if a condition for restarting is time, the restarting in step 203 is performed periodically, or at a predefined time, (Paragraph 48)].

Regarding claims 7 and 17, the system wherein the connection reliability module power cycles the wireless access point by transmitting a second signal to the wireless access point instructing the wireless access point to restart, [Management server 104 is therefore able to send instructions to power controller 105 for stopping or resuming power supply to network device 102, (Paragraph 71)].

Regarding claims 8 and 18, the system further comprising:
the power source, [Figure 1B, Ref # 106],
wherein the connection reliability module is coupled to the power source, receives power from the power source, supplies the power to the wireless access point, and power cycles the wireless access point by switching off and on the power from the power source to [Power controller 105 is connected to power outlet 106, which supplies power to power controller 105 from the mains electricity, Paragraph 68]

Regarding claims 9 and 19, the system wherein the wireless access point includes one of a router, a modem, or a gateway, [network device 102 acts both as a power controller and as a router, (Paragraph 84)].

Regarding claims 10 and 20, the system wherein the first wireless communication connection uses a Wi-Fi communication protocol, [Paragraph 38, “Wi-Fi”], and the second wireless communication connection uses one of a SiX (RF6), Bluetooth, Bluetooth Low Energy, ZigBee, WiseLink, or Z-Wave communication protocol, [Paragraph 40, “Wi-Fi” (Bluetooth)].

Regarding claim 12, the method of claim 11 further comprising the control panel communicating with a central monitoring station via the Internet, [Shen et al., Figure 1, Ref # 135, wherein the central monitoring station 135 is connected to the wireless environment via internet 140].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? 
 
/SHUKRI TAHA/
Primary Examiner, Art Unit 2478